Title: General Orders, 14 December 1778
From: Washington, George
To: 


  
    Head-Quarters Camp Middle-Brook [N.J.] Monday Decr 14th [17]78
    Parole Middle-BrookC. Signs Nash—Oxford—
    
  
  Much of the sickness among the Troops seems to have been occasioned by the improper method adopted in forming many of the Hutts last Winter; Some being sunk in the ground and others covered with Earth; To avoid consequences of a similar nature as far as in our power from occuring again, The Commander in Chief directs,  
    
    
    
    that all the officers on the ground see that their men observe the Instructions of the Quarter Master General in the formation of their huts—That they be roofed with boards, slabs or large shingles; That the men be not suffered to dig into the ground (except so far as to level the surface) or to cover their huts with earth or turf.
The officers will likewise see that their men erect bunks or births to keep them off the ground and proper conveniencies in their huts for the purpose of preserving their Arms and Accoutrements from being damaged.
